MEMORANDUM OPINION


No. 04-07-00272-CR
 
Jonathan BROOKE,
Appellant

v.

The STATE of Texas,
Appellee

From 216th Judicial District Court, Kerr County, Texas
Trial Court No. A06-156
Honorable Emil Karl Prohl, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	August 2, 2007

DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).							PER CURIAM
DO NOT PUBLISH